April 30, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Liquid Assets, Inc. 1933 Act File No. 2-49073 1940 Act File No. 811-2410 CIK No. 0000030158 Gentlemen: Transmitted for filing is an EDGARized version of Post-Effective Amendment No. 97 to the above-referenced Registration Statement on Form N-1A, which has been marked to show changes from Post-Effective Amendment No. 96, which was filed with the Securities and Exchange Commission on February 24, 2010. The filing is made pursuant to Rule 485(b) under the Securities Act of 1933, as amended, to become effective on May 1, 2010. Pursuant to Paragraph (b) (4) of the Rule, we have enclosed a letter from Stroock & Stroock & Lavan LLP, counsel to the Fund, dated April 27, 2010. This filing reflects certain editorial changes, updated financial information and changes made to comply with staff comments in connection with the review of other funds in the Dreyfus Family of Funds. Please address any comments or questions to the undersigned at 212-922-6858. Thank you. Very truly yours, /s/ Monica Giron Monica Giron Paralegal
